The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Amendment filed August 22, 2022 has been received and entered into the present application. 
	Claims 2, 5 and 9 remain pending and under examination.

EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
	In view of the acceptable electronic Terminal Disclaimer filed August 22, 2022, the following nonstatutory double patenting rejections are now withdrawn:
	(i) the provisional rejection of claims 2 and 5 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Application No. 15/734,030, as set forth at p.4-5 of the previous Office Action dated August 15, 2022;
	(ii) the provisional rejection of claims 2 and 5 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Application No. 17/614,194, as set forth at p.5-6 of the previous Office Action dated August 15, 2022; and
	(iii) the provisional rejection of claims 2 and 5 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9 and 12 of U.S. Patent Application No. 17/748,354, as set forth at p.6-8 of the previous Office Action dated August 15, 2022.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Claims 2, 5 and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 31, 2022